Cook, J.,
dissenting. I respectfully dissent. Reasonable, nondiscriminatory restrictions upon voting rights are generally upheld where the state’s important regulatory interests justify the restrictions. Burdick v. Takushi (1992), 504 U.S. 428, 434, 112 S.Ct. 2059, 2063-2064, 119 L.Ed.2d 245, 254. Relators presented a prima facie case that R.C. 3513.04 was unconstitutional as applied to them by arguing that the significant interests recognized by the United States Supreme Court did not justify the application of R.C. 3513.04 to persons seeking nonpartisan offices. Thereafter, the burden rested with the state to demonstrate that either the recognized significant interests or some other interest justified the application of R.C. 3513.04 to relators. In my opinion, the state failed to meet its burden.